DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Status of the Claims
Claims 1-16 and 20-23 are pending in the current application.
Claims 11-16 are withdrawn from consideration in the current application.
Claim 1 is amended in the current application.
Claims 17-19 are canceled in the current application.
Claim 23 is newly added in the current application.

Terminal Disclaimer
The terminal disclaimer filed on February 24, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10440828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's remarks and amendments filed February 8, 2021 have been fully considered.
Applicant requests withdrawal of the objection over claim 1 set forth in the previous office action.
The objection over claim 1 set forth in the previous office action is withdrawn due to the present amendments.
Applicant argues that Sprietsma does not disclose or suggest a laminate having a capacitive switch.
This is not persuasive for the following reasons.  New grounds of rejection have been established below.  Douglas is newly applied, and teaches that it is well known and well within the abilities of those skilled in the art to install a layered body with a capacitive proximity sensor switch in an easy and reliable way (Douglas, [0001]-[0002], [0081]-[0083]).  Sprietsma is still utilized in the grounds of rejection below, but is applied in combination with Douglas, Ochi, and Gumbiowski.  Since Douglas and Sprietsma both pertain to bodies comprising electrically conductive components formed with through-holes (via-holes) and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 2008/0297176 A1), in view of Sprietsma et al. (US 6180215 B1), in view of Ochi et al. (US 2002/0023777 A1), and in view of Gumbiowski et al. (US 2015/0296612 A1).
Regarding Claims 1 and 23, Douglas teaches a layered body having a capacitive proximity sensor switch that is easily installed, that is flexible so it can be applied to shaped substrates, and that can be electrically contacted in an easy and reliable way (Douglas, [0001]-[0002], [0081]-[0083]).  Douglas teaches the capacitive sensor has a front major surface, a body, a dielectric backing layer, and a sensor conductor (first electrically-conductive layer) and a guard conductor (second electrically-conductive layer) are arranged alongside one another on the front major surface (as required by claim 23) that are electrically isolated by zones where conductive material is removed (Douglas, [0012]-[0020], [0033]-[0038]).  Douglas further teaches the backing layer can be of materials that include polymeric films, paper films, and combinations thereof (Douglas, [0033]-[0034]).  Douglas further teaches conductive inks and adhesives are utilized in one or more through-holes (vias) to attach components of the capacitive sensor switch body (Douglas, [0035]-[0038], [0059]-[0063]).  Douglas further teaches an electrically insulating film 11 is applied to fully cover the one or more through-holes, where the electrically insulating film 11 may be formed of non-conductive polymeric or paper film (Douglas, [0066]).
Douglas remains silent regarding a laminate that specifically comprises a first paper layer and an insulating layer that encapsulate first and second electrically-conductive layers.
Sprietsma, however, teaches a multilayer laminate printed circuit board (Sprietsma, Col 1 Lines 1-10).  Sprietsma teaches the laminate comprises impregnated resin paper substrate layers 11/13; first and second conductive material (electrical circuit pattern) layers 23/23 disposed over different portions of at least paper substrate layer 11; and insulating layers 3 disposed over the conductive material layers 23/23; where the impregnated paper substrate layers 11/13 and the insulating layers 3 encapsulate the conductive material layers 23/23 (Sprietsma, Col 2 Lines 5-16, Col 4 Lines 8-67, Col 5 Lines 1-48, Figs 5-6).  Sprietsma further teaches that via-holes containing electrical conducting material therein are drilled into the multilayer laminate structure for providing electrical connection between wiring components 21, the conductive material layers 23/23, and other external circuitry when appropriate (Sprietsma, Cols 5, 6).  Although Sprietsma remains silent specifically regarding at least first and second via-holes through the paper substrate layers that electrically couple first and second conductive material layers (i.e. 23 and 23), it would have been obvious to one of ordinary skill in the art to have formed Sprietsma’s multilayer laminate to possess such features in view of Sprietsma’s general teachings and suggestions to drill via-holes into the multilayer laminate structure to provide electrical connection between wiring components 21, the conductive material layers 23/23, and other external circuitry when appropriate (Sprietsma, Cols 5, 6, see MPEP 2143).

    PNG
    media_image1.png
    654
    601
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    503
    638
    media_image2.png
    Greyscale

Sprietsma – Figure 5 and Figure 6
Since Douglas and Sprietsma both pertain to bodies comprising electrically conductive components formed with through-holes (via-holes) and Douglas suggests utilizing combinations of paper and polymeric materials for backing and insulating layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have encapsulated Douglas’s capacitive proximity sensor switch with Sprietsma’s impregnated resin paper substrate layers to yield a multilayer capacitive proximity sensor switch laminate that can be formed at reduced cost, achieves high performance, and exhibits fire-retardation properties as taught by Sprietsma (Sprietsma, Col 3 Lines 21-65, Col 6 Lines 45-53).
Modified Douglas teaches one or more through-holes (via-holes) are utilized to attach components of the capacitive sensor switch body (Douglas, [0035]-[0038], [0059]-[0063]), but remains silent specifically regarding at least first and second via-holes through paper substrate layers that electrically couple first and second electrically-conductive layers.
Ochi, however, teaches printed circuit boards comprising impregnated resin layers 201a/201b, wiring layers 207, and insulating layers with at least two through holes (via-holes) 205/215/225 that are filled with electrically conductive material that are formed in the thickness direction of the layers, where the wiring layers are electrically connected with the electrically conductive material of the through holes (Ochi, [0008]-[0011], [0018], [0020]-[0024], [0045]-[0068], Figs 2A-4C).

    PNG
    media_image3.png
    339
    403
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    374
    699
    media_image4.png
    Greyscale

Ochi – Figures 2A-2D
Since modified Douglas and Ochi both disclose printed circuit boards comprising substantially similar layers and components having through-holes (via-holes) to electrically connect electrical components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Douglas’s via-holes with Ochi’s methods and structure to yield a multilayer capacitive proximity sensor switch laminate that electrically connects at least two conductive layers (disposed in different portions on the same layer) and achieves overall high reliability, high via-hole connection reliability, high laminate packaging/adhesive strength, improved moisture resistance, and good layer separation prevention as taught by Ochi (Ochi, [0008], [0011], [0018]-[0024], [0068]).
Modified Douglas teaches a multilayer capacitive proximity sensor switch laminate, but remains silent regarding a capacitive proximity sensor switch that is arranged so capacitance between first and second electrically-conductive layers changes with proximity of a finger of a user.
Gumbiowski, however, teaches a composite laminate conductive structure comprising impregnated resin paper layers and conductive structures that are electrically connected with an electric circuit device 5 via electrical conductors 6 that can penetrate into the laminate layers, where the electric device includes capacitive sensors/switches (Gumbiowski, [0002], [0017]-[0019], [0025]-[0043], [0049]-[0056], Fig 1).  Gumbiowski further teaches the capacitive sensors/switches can be triggered by simply bringing a human finger close to the designated sensor portions to trigger a switch command (Gumbiowski, [0072]).

    PNG
    media_image5.png
    339
    689
    media_image5.png
    Greyscale

Gumbiowski – Figure 1
Since modified Douglas and Gumbiowski both disclose laminate conductive structures comprising capacitive proximity sensor switches, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a capacitive sensor/switch that is triggered by the proximity of a human finger (such as that disclosed by Gumbiowski) within modified Douglas’s multilayer capacitive proximity sensor switch laminate to yield a device that can be 
Regarding Claim 2, modified Douglas teaches the multilayer capacitive proximity sensor switch laminate further comprising a decorative paper layer disposed between the first and second electrically conductive layer and the insulating layer to provide a decorative laminate that can provide information and/or decorative graphic overprints (Gumbioswki, [0002]-[0008], [0017]-[0027], [0049], [0072], Sprietsma, Cols 4-6).
Regarding Claim 3, modified Douglas further teaches decorative paper layer is an overlay that has been compression treated (Gumbioswki, [0002]-[0008], [0017]-[0027], [0049], [0072]).
Regarding Claim 4, modified Douglas further teaches various impregnated resin insulating later materials and adhesives can be utilized to provide adhesion between the laminate layers (Douglas, [0035]-[0037], [0062]-[0065], Sprietsma, Col 6, Ochi, [0011], [0021], [0062]-[0068], Gumbiowski, [0036]-[0044], [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art to have formed modified Douglas’s multilayer capacitive proximity sensor switch laminate to possess impregnated resin insulating later materials and adhesives to achieve desired adhesion between laminate layers in view of modified Douglas’s general teachings and suggestions (Douglas, [0035]-[0037], [0062]-[0065], Sprietsma, Col 6, Ochi, [0011], [0021], [0062]-[0068], Gumbiowski, [0036]-[0044], [0049], see MPEP 2143).
Regarding Claims 5 and 6, modified Douglas further teaches the first paper layer is an impregnated paper layer that is impregnated with a phenolic resin (Sprietsma, Col 2 Lines 5-15, Col 3 Lines 20-67, Col 4).
Regarding Claim 7, modified Douglas teaches the multilayer capacitive proximity sensor switch laminate further comprising a second impregnated resin paper substrate layer disposed on a side of the first impregnated resin paper substrate layer opposite of the first and second conductive material (electrical circuit pattern) layers, where the via-holes traverse through the second impregnated resin paper substrate layer (Douglas, [0035]-[0037], [0060]-[0065], Sprietsma, Col 4 Lines 8-67, Col 5 Lines 1-48, Figs 5-6).
Regarding Claim 8, modified Douglas further teaches that the first and second conductive material (electrical circuit pattern) layers are preferably formed with metal materials, such as with silver particles (Sprietsma, Col 6 Lines 1-45, Douglas, [0078], Gumbiowski, [0025]).
Regarding Claim 9, modified Douglas teaches the conductive material (electrical circuit pattern) layers can be arranged in any desired pattern (Douglas, [0009]-[0010], [0081]-[0086], Sprietsma, Col 1 Lines 43-65, Col 4 Lines 9-67, Cols 5-6), and can be included within decorative laminates to correspond to decorative graphic overprints to achieve high aesthetic requirements (Gumbiowski, [0017]-[0030], [0072]).  Aesthetic design changes relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from the prior art (see MPEP 2144.04, I).  In the present instance, the claims do not provide any indication that the electrically conductive layer outlining an aesthetic design provides any mechanical, 
Regarding Claim 10, modified Douglas teaches the multilayer capacitive proximity sensor switch laminate printed circuit board comprises solid surface layer supporting substrates (Douglas, [0009], [0082], Sprietsma, Cols 4-5, Figs 5-6), and also teaches that the laminate can be applied to solid surfaces such as furniture or interior finishings (Gumbiowski, [0002]-[0004], [0017]-[0020]).
Regarding Claim 20, modified Douglas teaches insulating layers 3 positioned along the surfaces opposed to the impregnated paper substrate layers 11/13, where the insulating layers 3 are exterior to the electrical circuit patterns formed on the impregnated paper substrate layers of the laminate (i.e. the insulating layers are exterior layers relative to the electrical circuit patterns and the inner impregnated paper substrate layers, and facing in a direction that is in closer proximity to an exterior surface of the laminate exposed to ambient atmosphere than the electrical circuit patterns and the inner impregnated paper substrate layers) (Douglas, [0064]-[0068], Sprietsma, Col 2 Lines 5-15, Col 3 Lines 65-67, Col 4, Figs 4, 5, 6).  Furthermore, modified Douglas shows that various non-conductive resin/release/base layers can be formed on the exterior surface facing ambient atmosphere of various electrical insulating base material laminate structures (Ochi, [0033]-[0066], Figs 1A-4C, see MPEP 2143).
Regarding Claim 21, modified Douglas teaches the same electrically-conductive material (such as copper) can be used for the first and second conductive material 
Regarding Claim 22, modified Douglas teaches the first and second conductive material (electrical circuit pattern) layers can be formed into predetermined circuit patterns and/or pads (i.e. plate shapes) for component connections (Douglas, [0009]-[0010], [0081]-[0082], Sprietsma, Col 3 Lines 35-45, Col 5 Lines 28-49, Ochi, [0039], see MPEP 2143).

Conclusion
The prior art made of record that is considered pertinent to applicant's disclosure, but that is not currently relied upon in a grounds of rejection includes: Herz (US 2013/0316321 A1); Herz discloses an interactive printed article comprising a capacitive touch sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782